Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, filed April 21, 2021, with respect to the rejections of claims 21-40 have been fully considered and are persuasive.  The rejections of claims 21-40 have been withdrawn. 
In particular, the Examiner agrees with Applicant’s arguments that Shimura does not teach, “each of the first and second source outputs outputting radiation from the source that establishes an electromagnetic field between the first and second source outputs such that the radiation from the source is coupled into the waveguide area through the slot” because the radiation is coupled into the waveguide area through the post 33d of Shimura, rather than through the slot 37a. Furthermore, upon search of the pertinent prior art, the modification does not appear to be obvious to one of ordinary skill in the art.
In particular, Suzuki (US 2012/0242427 A1 – previously cited in the Office Action submitted on June 5, 2020) does teach each of the first and second source outputs outputting radiation from the source that establishes an electromagnetic field between the first and second source outputs such that the radiation from the source is coupled into the waveguide area through the slot (“conversion circuit 13 electromagnetically connects the transmission paths of the mode conversion opening 15 and the bonding wire 12a for the millimeter-wave signal by connecting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845